Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 9 and 19, the bolded limitations are not described in the specification:
 in response to said detecting that the failed computer failed:
a) detecting said plurality of spare computers is empty; 
b) regenerating, from said query, a second offload query plan that does not contain said logical identifier of said failed computer, and 
c) sending same said offload query plan and same said respective portion of the database of said failed computer to a replacement computer of the plurality of spare computers;
receiving, by the DBMS, results of successful distributed execution of said second offload query plan that include a result from the replacement computer.
	In para. [0074]and [0076], the Specification recites (emphasis by Examiner):
[0074] However, supply of spare computers is bounded such that too many crashes may exhaust the supply of spares, in which case a subsequent crash may need special handling as follows. For example soon after the last spare computer is converted into a replacement computer, step 404 detects that another participating computer crashes. In an attempt to select a replacement computer from spares, step 405 detects that there is no available spare computer because the pool of spares is empty.
[0076] As explained earlier herein, an offload query plan contains logical identifiers for all participating computers. Usually a logical identifier of a crashed computer is reassigned to a replacement computer. However without spares, there is no replacement computer to be assigned that logical identifier. In that case, the logical identifier of the crashed computer should cease to be used. Thus when no spare computers are available, step 406 should regenerate an offload query plan that contains only logical identifiers of surviving computers and should not contain the logical identifier(s) of any crashed computer(s) that cannot be replaced due to lack of spare computers.
In view of the specification, the limitation of c) sending same said offload query plan and same said respective portion of the database of said failed computer to a replacement computer of the plurality of spare computers is not described and cannot be performed because the plurality of spare computers is empty, i.e. there are no spare computers from which a replacement computer can be assigned.  The specification is silent regarding sending an offload query plan to a replacement computer of a plurality of spare computers when the plurality of spare computers is empty.  Additionally, without a replacement computer available from a plurality of spare computers, receiving, by the DBMS, results of successful distributed execution of said second offload query plan that include a result from the replacement computer is not possible.  The specification is silent regarding receiving results from a replacement computer when there is no replacement computer available from the plurality of spare computers.  One of ordinary skill in the art would not find that the inventor or joint inventors had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Regarding claims 9 and 19, the limitation: c) sending same said offload query plan and same said respective portion of the database of said failed computer to a replacement computer of the plurality of spare computers is indefinite because one of ordinary skill in the art would not know how to send an offload query to a replacement computer of a plurality of spare computers that does not exist because the plurality of spare computers is empty.  Additionally, without a replacement computer available from a plurality of spare computers, receiving, by the DBMS, results of successful distributed execution of said second offload query plan that include a result from the replacement computer is not possible.  One of ordinary skill in the art would not know how to receive results from a replacement computer when there is no replacement computer available from the plurality of spare computers
Allowable Subject Matter
Claims 1, 2, 4-8, 10-16, 18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance.                  
US 2018/0039534 A1 discloses data redistribution in a database using nodes that are hardware or software instances.  The nodes can be load balanced when a failure occurs.  US 2014/0310258 A1 discloses moving a query operator of a query plan from a first processing node to another processing node.  Additionally, US 2021/0365456 A1 discloses replacing a failed node with a new node in a corresponding query plan.  The new node takes on some or all of the corresponding execution role that was originally assigned to the failed node and participates in the query execution plan.  However, US 2021/0365456 A1 does not disclose use of a logical identifier.
With respect to claims 1 and 15, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, in response to detecting the failed computer: reassigning a logical identifier of the failed computer to a replacement computer of the plurality of spare computers, and sending said offload query plan and said respective portion of the database of said failed computer to the replacement computer; and receiving, by the DBMS, results of successful distributed execution of said offload query plan that include a result from the replacement computer.
With respect to claims 9 and 19, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, generating, from said query of the database, an offload query plan that contains a logical identifier of a failed computer of the plurality of participating computers; detecting that the failed computer failed after sending an offload query plan; in response to said detecting that the failed computer failed: a) detecting said plurality of spare computers is empty; and b) regenerating, from said query, a second offload query plan that does not contain said logical identifier of said failed computer.
Response to Arguments
In view of the recent amendments, claims 1, 2, 4-8, 10-16, 18, and 20-21 are allowed.  The arguments with respect to claims 1, 3, 10, 14, 15, and 17 have been considered but are moot because the previous rejection has been withdrawn.
On page 11 of the REMARKS, the Applicant argues, “Allowable Claim 9 in its present form is independent”.  The Examiner respectfully disagrees.  Claims 9 and 19 have not been rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113